DETAILED ACTION
This office action is in response to the initial filing dated February 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	an input module configured to receive,
	a speech recognition module configured to receive,
	an activity recognition module configured to receive,
	a classifier module configured to receive, and
	a suggestion machine learning module configured to generate in claim 1 and 
	a suggestion machine learning module configured for generating in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Specifically, a speech recognition module configured to receive,
	an activity recognition module configured to receive,
	a classifier module configured to receive, and
	a suggestion machine learning module configured to generate in claim 1 are components of a processing module which the specification defines as including a processor and memory (Paragraph [0030]) and 
	a suggestion machine learning module configured for generating in claim 8 is a component of a classifier module which is a component of a processing module which the specification defines as including a processor and memory (Paragraph [0030]).
	Therefore, each of a speech recognition module, an activity recognition module, a classifier module, and a suggestion machine learning module are interpreted as a processor and memory combination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an input module, configured to receive one or more child parameters” which is interpreted under 35 U.S.C. 112(f), as seen above. Upon review of the specification, no corresponding structure has been defined for this limitations. Therefore, the claim fails to particularly point out and distinctly claim the subject matter.
	Claims 2-7 are rejected as being dependent upon a rejected base claim.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newell (US PG Pub #2022/0058979).
	As to claim 1, Newell teaches a child monitoring system (Paragraph [0004] teaches a childhood development system capturing audio and video of a child) comprising: 
	at least one audio sensor, located at a first location, configured capture a speech data associated with a child (Paragraph [0018] teaches capturing audio; Paragraph [0029] teaches analyzing the audio for speech); 
	at least one video sensor, located at a second location, configured to capture an activity data associated with the child (Paragraph [0018] teaches a video camera; Paragraph [0011] teaches captured video used to determine whether a child tends to perform more active or sedentary activities); 
	an input module, configured to receive one or more child parameters (Paragraph [0003] teaches a caregiver providing answers to a questionnaire; Paragraph [0041] teaches a caregiver supplying a zip code for local, age-appropriate activities); 
	a processing module (Paragraph [0004] teaches one or more processors communicatively coupled to one or more memories) comprising: 
		a speech recognition module configured to receive the speech data from the at least one audio sensor, and determine a first category information and a time associated with the first category information in response to computation of the speech data associated with the child by using a speech recognition machine learning module (Paragraph [0029] teaches analyzing audio to determine multiple categories of information based on speech and timestamping the data);
		an activity recognition module configured to receive the activity data from the at least one video sensor, and determine a second category information in response to computation of the activity data by using an activity recognition machine learning module (Paragraph [0011] teaches analyzing video to determine a type of activity; Paragraph [0028] teaches analyzing video data of a child to output varies categories of information); 
		a classifier module configured to receive the first category information and the time associated with the first category information from the speech recognition module, and receive the second category information the activity recognition module, and one or more child parameters from the input module (Figure 2, Item 230 shows a machine learning layer receiving data from the audio analysis engine, computer vision engine, and analysis engine; Figure 2, Item 240 shows a score comparison engine which receives scores from the machine learning layer, saves them to a database, and matches the scores to activities in the activity-score database; Figure 2, Item 260 combines the activities with data from the user questionnaire to recommend activities); 
		wherein the classifier module comprises a suggestion machine learning module (Figure 2, Items 230, 240, and 260), configured to: 
		generate a first suggestion in response to presence of at least one or more suggestions associated with the first category information, the time associated with the first category information, the second category information, and one or more child parameters in a suggestion database (Paragraph [0041] teaches recommending an activity based on the best match with an activity score and based on age and location of the child), or 
		generate a second suggestion in response to presence of at least one or more suggestions associated with the first category information, the time associated with the first category information, the second category information, and one or more child parameters in a predefined child development database; and 
	a display module configured to display the first suggestion, or the second suggestion received from the classifier module (Paragraph [0041] teaches an output interface sending a report for presentation to a caretaker; Figure 3 shows an exemplary report with recommended activities); 
	wherein the suggestion database is configured to updated in response to receiving an input, generated from the interaction with the first suggestion, or the second suggestion displayed on the display module, from the display module (Paragraph [0014] teaches suggesting additional or alternative activities based on feedback; Paragraph [0042] teaches feedback of activity participation to determine if the child is engaged; Paragraphs [0045] and [0046] teach determining whether the activity is a good match so to update the recommended activities).
	As to claim 3, depending from the system of claim 1, Newell teaches wherein the time is at least one of a morning, afternoon, evening, and night (Paragraph [0029] teaches data being timestamped where a timestamp conveys morning, afternoon, evening, and night).
	As to claim 4, depending from the system of claim 1, Newell teaches wherein the second category information is at least one of a running, playing, eating, crawling, lying down, standing up, and sleeping (Paragraph [0028] teaches data including types of objects being interacted with which conveys playing, an amount of time being still or moving conveys resting, an amount of time playing with other children, adults, or by himself conveys playing).
	As to claim 7, depending from the system of claim 1, Newell teaches wherein the speech data is at least one of an acoustic data, a lexical data, and a linguistic data (Paragraph [0029] teaches audio analysis determining keywords and whether a child is talking, yelling, singing, etc.).
	As to claim 8, Newell teaches a child monitoring method (Paragraph [0002] teaches a method capturing audio and video of a child) comprising: 
	capturing a speech data associated with a child using an audio sensor (Paragraph [0018] teaches capturing audio; Paragraph [0029] teaches analyzing the audio for speech); 
	capturing an activity data associated with the child using a video sensor (Paragraph [0018] teaches a video camera; Paragraph [0011] teaches captured video used to determine whether a child tends to perform more active or sedentary activities); 
	receiving one or more child parameters (Paragraph [0003] teaches a caregiver providing answers to a questionnaire; Paragraph [0041] teaches a caregiver supplying a zip code for local, age-appropriate activities); 
	determining a first category information and a time associated with the first category information in response to computation of the speech data, received by a speech recognition module of a processing module, using a speech recognition machine learning module (Paragraph [0029] teaches analyzing audio to determine multiple categories of information based on speech and timestamping the data); 
	determining a second category information in response to computation of the activity data, received by an activity recognition module of the processing module, using an activity recognition machine learning module (Paragraph [0011] teaches analyzing video to determine a type of activity; Paragraph [0028] teaches analyzing video data of a child to output varies categories of information); 
	receiving, by a classifier module of the processing module, the first category information and the time associated with the first category information from the speech recognition module, the second category information from the activity recognition module, and one or more child parameters (Figure 2, Item 230 shows a machine learning layer receiving data from the audio analysis engine, computer vision engine, and analysis engine; Figure 2, Item 240 shows a score comparison engine which receives scores from the machine learning layer, saves them to a database, and matches the scores to activities in the activity-score database; Figure 2, Item 260 combines the activities with data from the user questionnaire to recommend activities); 
	wherein the classifier module comprises a suggestion machine learning module (Figure 2, Items 230, 240, and 260), configured for: 
		generating a first suggestion in response to presence of at least one or more suggestions associated with the first category information, the time associated with the first category information, the second category information, and one or more child parameters in a suggestion database (Paragraph [0041] teaches recommending an activity based on the best match with an activity score and based on age and location of the child), or generating a second suggestion in response to presence of at least one or more suggestions associated with the first category information, the time associated with the first category information, the second category information, and one or more child parameters in a predefined child development database; 
		displaying, by a display module, the first suggestion, or the second suggestion received from the classifier module (Paragraph [0041] teaches an output interface sending a report for presentation to a caretaker; Figure 3 shows an exemplary report with recommended activities); and 
		updating the suggestion database in response to receiving an input, generated from the interaction with the first suggestion, or the second suggestion displayed on the display module, from the display module (Paragraph [0014] teaches suggesting additional or alternative activities based on feedback; Paragraph [0042] teaches feedback of activity participation to determine if the child is engaged; Paragraphs [0045] and [0046] teach determining whether the activity is a good match so to update the recommended activities).
	As to claim 10, depending from the method of claim 8, Newell teaches wherein the time is at least one of a morning, afternoon, evening, and night (Paragraph [0029] teaches data being timestamped where a timestamp conveys morning, afternoon, evening, and night).
	As to claim 11, depending from the method of claim 8, Newell teaches wherein the second category information is at least one of a running, playing, eating, crawling, lying down, standing up, and sleeping (Paragraph [0028] teaches data including types of objects being interacted with which conveys playing, an amount of time being still or moving conveys resting, an amount of time playing with other children, adults, or by himself conveys playing).
	As to claim 14, depending from the method of claim 8, Newell teaches wherein the speech data is at least one of an acoustic data, a lexical data, and a linguistic data (Paragraph [0029] teaches audio analysis determining keywords and whether a child is talking, yelling, singing, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newell (US PG Pub #2022/0058979).
	As to claim 2, depending from the system of claim 1, Newell does not explicitly teach wherein the first category information is at least one of a crying, sad, happy, angry, tired, frustrated, bored, delighted, extremely delighted, discomfort, positive, neutral, negative, very disappointed, hungry, frustrated, confused, overstimulation, development crying, thirst crying, teething crying, and sleepiness.
	However, Newell does teach audio analysis determining the child’s mood and the child’s emotional state (Paragraph [0029]). Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the teaching of Newell to identify at least one of the listed information because items like happy, sad, angry, frustrated, and delighted are recognized emotions and positive, neutral, and negative describe a child’s mood such that the use of any one of these categories simplifies the processing of Newell by using basic emotional or mood descriptors with which a user can relate and the system can identify.
	As to claim 5, depending from the system of claim 1, Newell does not explicitly teach wherein the one or more child parameters is age, gender, height, and weight.
	However, Newell does teach recommending age appropriate activities near the child when the caretaker inputs a zip code (Paragraph [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Newell such that a user inputs an age because this yields the predictable result of increasing reliability in the suggested activities by ensuring that age appropriate recommendations are based off the correct age of the child.
	 As to claim 6, depending from the system of claim 1, Newell does not explicitly teach wherein the predefined child development database comprises suggestions related to a growing and developing child.
	However, Newell does teach recommending age appropriate activities near the child when the caretaker inputs a zip code (Paragraph [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Newell such that a child development database comprises suggestions related to a growing and developing child because this yields the predictable result of increasing reliability in the suggested activities by ensuring that the recommendations are age appropriate for a growing and developing child.
	As to claim 9, depending from the method of claim 8, Newell does not explicitly teach wherein the first category information is at least one of a crying, sad, happy, angry, tried, frustrated, bored, delighted, extremely delighted, discomfort, positive, neutral, negative, very disappointed, hungry, frustrated, confused, overstimulation, development crying, thirst crying, teething crying, and sleepiness.
	However, Newell does teach audio analysis determining the child’s mood and the child’s emotional state (Paragraph [0029]). Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the teaching of Newell to identify at least one of the listed information because items like happy, sad, angry, frustrated, and delighted are recognized emotions and positive, neutral, and negative describe a child’s mood such that the use of any one of these categories simplifies the processing of Newell by using basic emotional or mood descriptors with which a user can relate and the system can identify.
	As to claim 12, depending from the method of claim 8, Newell does not explicitly teach wherein the one or more child parameters is age, gender, height, and weight.
	However, Newell does teach recommending age appropriate activities near the child when the caretaker inputs a zip code (Paragraph [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Newell such that a user inputs an age because this yields the predictable result of increasing reliability in the suggested activities by ensuring that age appropriate recommendations are based off the correct age of the child.
	As to claim 13, depending from the method of claim 8, Newell does not explicitly teach wherein the predefined child development database comprises suggestions related to a growing and developing child.
	However, Newell does teach recommending age appropriate activities near the child when the caretaker inputs a zip code (Paragraph [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Newell such that a child development database comprises suggestions related to a growing and developing child because this yields the predictable result of increasing reliability in the suggested activities by ensuring that the recommendations are age appropriate for a growing and developing child.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sarrafzadeh et al. (US PG Pub #2021/0295728) teaches machine learning to learn and predict emotions (Paragraph [0057]).
	Pradeep et al. (US PG Pub #2016/0287078) teaches generating a dynamic model reflecting infant trends for infants of different ages (see Abstract).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688